In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), entered June 14, 1993, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
We reject the plaintiff’s contention that the Supreme Court erred by dismissing the complaint. Review of the record demonstrates that the court properly dismissed the complaint for failure to state a cause of action (see, CPLR 3211 [a] [7]).
The plaintiff’s remaining contentions are unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.